Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Manca, Inc. v. United States, 40 Cust. Ct. 514, Abstract 61798. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protests had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law (28 U.S.C. § 2636 (d)).
Stipulated facts, upon which the cases have been submitted, establish that the proper basis for appraisement of the microscopes and cabinets covered by the entries involved herein is statutory export value and that such value therefor is as follows:
Entry No, Merchandise United 'States dollars per each
982731 Microscopes CMU 555.08 less 25%
Cabinets for above 22.96 less 25%
953485 Greenough Microscopes 277.68 less 25%
Cabinets for above 14.40 less 25%
On the basis of the record before me, I hold that the proper dutiable values of the merchandise in question are as hereinabove itemized, and judgment will be rendered accordingly.